UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7493



PAUL M. OMAR,

                                           Petitioner - Appellant,


          versus


JOSEPH M. BROOKS, Warden; CAROLYN D. DUNSON,
Case Manager; K. M. WHITE, Regional Director;
HARRELL WATTS; HARRIS LAPPIN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-04-248)


Submitted:   February 9, 2005          Decided:     February 15, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul M. Omar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Paul M. Omar appeals the district court’s order accepting

the magistrate judge’s recommendation and denying relief on his 42

U.S.C. § 1983 (2000) complaint.          We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.       See Omar v. Brooks, No. CA-04-248

(E.D. Va. Aug. 30, 2004).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -